 

Case 1:20-cv-03042-RM-NRN

Document 1-1 Filed 10/09/20 USDC Colorado Page 1 of 2

 

 

 

 

 

 

 

 

 

 

CLAIM , INSTRUCTIONS: eee or apend eae OMB NO |
FOR DAMAGE INSTRUCTIONS: Pissse read careniy a f :
INJURY, OR DEATH form, Use addhionel shest{s) ifnecesssty. See reverse side for 1108-0008
4. Submit To Appropriate Federal Agency: 2 Nam, toss of lamand and aber Paeee cy. se on 2
ary. Instructions on ravers. Street, Cay,
rene FAH Sisneros Soberr A. Beovege, Je, Esa.
7800 E. Sri Place, Room # 1138 19643 E. 63rd Place PRET S: _
Denver, CO 60288-0834 Aurora, CO 80019 7555 E. Hampden Ave.,'See. 200
Ne Denver, CO 80231
~)-8 TYPE OF EMPLOYMENT __ BIRTH STATUS 6, DATE AND DAY OF ACCIDENT 7. TMS OR P.M
a MLTARY @ CIVILIAN AB Aots = fae “Febtuary-7, 2018 - oud8 ar. :
&. ica (ner deta he own teks and creuranaas aflandirg the damage, iy, or deat, idaiifing parsons and prepay Inch. 8
place of occurrence end the cause . Use additional pages IF

naCaBanTy,
James Sneed, while in the course and scope of his employment, tear Basa Claimant and received a citation of "following too closely"
from the Denver Police Department. Please see the attached Traffic siccident Report. i

 

 

%

PROPERTY DARASE

 

NAME AND ADDREBS OF OWNER, IF OTHER THAN OLARMANT (Nurmber, Stet, ly, Ste, and Zip Com)
Same as Claimant.

 

(Ges Inatruciions an

SEIU” DEDGRISE'THE PROPERTY, NATURE AND EXTENT OF DAMAGE AND THE LOGATION WHERE PROPERTY MAY 85 MSPESTED,

Moderate damage to rear end and rear comer panel of drivers side.

reeeres side.)

 

2.

PERSONAL WAJURYPARONGPUL DEATH

 

STATE NATURE AND EXTENT OF EACH #LJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS CF THE CLABE IF OTHER THAN CLAIMANT, STATE NAME OF
\HJURED PERSON OR DECEDENT. :
Tnjuses sustained by Cluimant include, but are act limited to, hendaches, neck pain and left leg pain.

 

 

 

 

 

 

+1. YaTMese2s
NAME ADDRESS (Number, Sireel, Gily, Sisis, and Zip Code)
None. None.
43 (Gen netwctions en reverse.) ASOUNT OF CLAIM (in dollars)
P WRONGFUL DEATH
12a. PROPERTY DAMAGE 7B.F7000.00 Non economic: igen DEA’ ag reir am
$27,781.73 $3,015.07 Medical , $77,796.80

 

 

 

 

{CERTIFY THAT THE AIOUNT GF CLAIM COVERS ONLY DAMAGES AND INJURIES CALGED BY THE INCHIENT ABOVE ANO AGREE TO ACCEPT SAID AMOUNT Ii
PULL SATISFACTION AMD PULL SETTLEMENT

OF TH20 CLARA

 

 

 

96,000 med not more

 

1a. SIGKA) OF CLAIMANT on nversa aide) 490. Phone numbar of person signing farm 14. DATE OF SIGNATURE
Fr ? (303) 795-5900 01/30/2020

 

 

 

CIVIL PEMALYY POR PREBSRTING CROMAUAL PENALTY POR PRESENTING FRAUDULENT
PRALDULSSIT CLAM CLAM On MAJONG PALSE STATERENTS *

‘Tha claimant ia Hable fo the United Bisies Government for the obvi penelly of net isos than Fine of nat more than $10,000 or Imprisorenant for not more than 5 yea‘a or both.
teen 819,000, plug 3 moe th enous of Sees susissd (Gee 18 U.8.C. 287, 1001.) :
poOH Pesh-neaadaa4d STANDARD FORM 05 7

BY OEPT, OF JUSTICE

20 CER 14.2 ;

PLAINTIFF’S

j EXHIBIT
 

Case 1:20-cv- -RM-
V-03042-RM-NRN Document 1-1 Filed 10/09/20 USDC Colorado Page 2 of 2

 

 

 

 

 

eS SSS
INSURANCE COVERAGE |
Re an I a en
46. Bo you cary ascident Insumnon? Byes yon ge ero na deren veirrco compar (anbeE,Biret, CN. n,n Ga) PLY NI ” ae
Gei : ;
P.O. Box 509090
San Diego, CA 92150
Policy No. 4510557566
= yu tad aca cn ornourece carro ha tener #0, W A riesgy oF SSSA! Blves TINe | 17. #educdtie, otate emevet
“Deducuble . $500.00

 

 

16. Wa cake has been feed wit your carer, whet essay Yaa your Insurer tan or proposed to take wth reference to your cas? Tie necossery that you escoriia these tain)
eee pa foe he property casings to ny vehi owes, There no ben compen for my personal injuries or depreciation to
my vehicle.

 

‘1 Do you eamy publ ity ane property Gamage insurance? pYet Toon que nro eet eons of tvumoce carter (Number, See, y, Se, an Zp Cale: cNe

P.O. Box 509050
San Diego, CA 92150
Policy No. 4510557566

 

INSTRUCTIONS

stein peer nda Fara Tor cin At ol po eid eo em SEPT ee Toy eran
amployes(s) wea involved In the incident. rt Cale. A ree more than one claimant, each elaimantshould submite eoparsis oti

Complate ail iarss - Insert the word NONE where applaable. ‘i

SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDER IT OAS MA SUMLORTAR FOR RY 08 Yo oc RGD
AUTHORIZED A INJURY, OR TO NAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE, AN EXECUTED STANDARD FORM 98 OR OTHER WRITTEN MIR, Oe er BE PRESENTED TO THE APPROPRIATE PEDERAL MOENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY WO YEARS AFTER THE CLAIM ACCRUES,

‘ciaimandiniends to Bo both personal nd property damage, the amount for each $
Mena pi ot te fT, — 6 rathro to epscly « sum oartotn wail render your olalm lavald ed mey reesit'

 

PRIVACY AGT ROTICE

sin Net is prodded in eccndanco oth to Pinay Ast § U8. SEIS) wi rnp rupee: a or aren
This Neto 1 Eon mqonaod In ho lta ta which tla Node  afone ow Vase ve a News of Eytan of Rar fro sumer TP
tha folovdng: 5S U.S.C. 304, 28 U.S.C. 601 eteaq.. 28 U.S.C. 2971 ot end. D, Eoct of Falure © Discionwa is volummary. However, felurn to supply

. Ge requesied ve to eeencuie ths form many render your claim “invalid”,

 

 

 

PAPURIWORK REDUCTION ACT NOTICE

torino purpoae of he Prporundt: Reduction Aat, 4 08.0. 320%, Punto wurden tor is capanton of nfocration ls estimated to mverage 8 eau Pax OPEN;

 

 

 

 
